Citation Nr: 0717759	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include arthritis.

2.  Entitlement to service connection for a left knee 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1958 to 
September 1959.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision, and was 
remanded in October 2006.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran's low back disability, to include arthritis, is 
related to service.

2.  A preponderance of the evidence is against a finding that 
the veteran's left knee disability, to include arthritis, is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  The criteria for service connection for a left knee 
disability, to include arthritis, have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA must provide a claimant proper notice before its initial 
decision on a claim for benefits.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VA advised the veteran of the four elements required by 
Pelegrini II in a July 2004 letter.  

An October 2006 letter discussed the type of evidence 
necessary to establish ratings and effective dates for the 
claims on appeal, which were readjudicated in a January 2007 
supplemental statement of the case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records as well as post-
service VA and private treatment records.  The veteran 
underwent pertinent VA examinations in October 2006 and 
reports of these examinations (which include etiology 
opinions) have been obtained.  In April 2005, a hearing was 
held at the RO before the undersigned, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c).  The transcript of this hearing has been obtained 
and reviewed. 

In a January 2003 VA Form 21-526, the veteran indicated that 
he had claimed or was receiving disability benefits from the 
Social Security Administration (SSA).  To date, VA has never 
sought records from the SSA.  The veteran, however, has never 
suggested that there are any SSA records containing a medical 
opinion relating any current low back or left knee disability 
to his active duty (the focus of the Board's discussion 
below).  In fact, on a February 2007 form he indicated that 
he had no other information or evidence to submit.  
Therefore, another remand solely to seek records from the SSA 
would only serve to delay adjudication of these claims.  VA 
has satisfied its duties to notify and assist and therefore 
the Board's adjudication of his claims will not prejudice the 
veteran.



II.  Claims for service connection 

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303. 

Service connection for arthritis is presumed if it manifests 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A.  Low back

The veteran has a low back disability: following an October 
2006 VA examination, he was diagnosed as having degenerative 
joint disease of the lumbar spine.  

There is evidence of low back injury in service.  At his June 
1958 enlistment examination, the veteran denied any history 
of arthritis or bone, joint, or other deformity.  The 
examination revealed a normal spine.  However, he sought 
outpatient treatment in November 1958 after being kicked in 
the left lumbar area during a football game.  The impression 
was contusion.  Two days later, he again complained of back 
pain but nothing objective was found.  On three occasions in 
January 1959 he sought outpatient treatment for pain on the 
right side of his low back.  During one such visit, he 
attributed the pain to his November 1958 injury.  At a 
September 1959 separation examination, however, he did not 
mention this injury and he denied any history of arthritis or 
bone, joint, or other deformity.  The examination again 
revealed a normal spine.

No evidence reflects that the veteran was diagnosed as having 
arthritis of the low back within one year of discharge (the 
earliest record showing degenerative changes of the lumbar 
spine is a radiology report dated in February 1994, over 34 
years after separation).  

The veteran has submitted an etiology opinion in favor of his 
claim, however.  In a March 2006 statement, a private 
physician (Dr. T.F.) stated that he had reviewed four 
progress notes dated between 1958 and 1959 reflecting 
complaints of right-sided back pain.  The veteran apparently 
told Dr. T.F. that he had fallen on his back in service due 
to icy conditions.  In any case, Dr. T.F. noted that the 
veteran exhibited low back pain on examination.  He further 
stated that 

[a]lthough I do not have any x-rays or 
complete medical records[, the veteran's] 
history of fall may contribute to his 
chronic back pain while in the army. 

The probative value of this medical opinion is limited.  By 
his own admission, Dr. T.F. did not review the veteran's 
complete medical records (including the separation 
examination report showing a normal spine).  Moreover, the 
use of the word "may" falls short of a conclusion that it 
is probable, or at least as likely as not, that the low back 
condition began in service.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102; see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship). 

In contrast to Dr. T.F.'s statement, the report of an October 
2006 VA examination is much more probative on the question of 
etiology.  This report was prepared by a VA physician 
following a thorough review of the entire claims folder.  
After examining the veteran and confirming the current low 
back disability, the VA physician summarized the relevant 
medical history (noting the initial reports of left-side low 
back injury, followed by multiple reports of right-side low 
back pain, and concluding with the separation examination 
report of a normal spine).  The VA physician opined that it 
was "speculation at best" that the November 1958 football 
injury contributed to the veteran's current degenerative 
disease of the lumbar spine and discs, and that it was 
actually "doubtful that this was the etiology of the current 
back disability."

The veteran himself has argued that his low back disability 
is related to service.  In an October 2004 written statement, 
he referred to himself as "a trained Medical person," and 
in a January 2005 VA Form 9, he asserted that during active 
duty he "worked in the medical field after my discharge so I 
had access to the latest medical books and literatures [sic] 
on my conditions."  At his hearing, he testified that he 
worked as a tech in a civilian hospital after discharge.  
While his DD Form 214 reflects an MOS of medical specialist, 
there is no indication that he is (or ever was) a physician, 
physician's assistant, or even a nurse.  In fact, on his 
January 2003 VA Form 21-526, he reported that he had worked 
as a residential supervisor between 1980 to 1996, and as a 
part-time security officer in 2002.  While he is certainly 
competent to discuss his low back symptoms, as a layperson he 
is not qualified to address questions requiring medical 
expertise for resolution (such as the question of etiology).  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge). 

Particularly in light of the October 2006 VA examination 
report, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
low back disability, to include arthritis, and it is 
therefore denied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).    

B.  Left knee

The veteran also claims that he has a left knee disability 
resulting from a fall that occurred while he was exiting an 
enlisted member's club in service.  He acknowledges that 
while on the job in March 1994, he re-injured his left knee 
breaking up a fight at work.  Over the ensuing months he 
underwent several arthroscopic surgeries and (in July 1995) 
underwent a partial left knee replacement.  Nevertheless, he 
claims that he has a current left knee disability originally 
stemming from his in-service fall.  

The veteran did not report, nor was found to have, any left 
knee symptoms or conditions at his June 1958 enlistment 
examination.  He did seek outpatient treatment in August 1959 
for knee pain (it is unclear which knee) after reportedly 
falling while exiting an enlisted member's club.  The knee 
was tender below the patella but an x-ray was negative.  On a 
form dated in August 1959, a medical officer indicated that 
the knee condition would not likely result in partial or 
permanent disability.  At a September 1959 separation 
examination, the veteran denied any history of arthritis, 
bone, joint, or other deformity, lameness, or "trick" or 
locked knee.  Examination revealed normal lower extremities.

There is no evidence that the veteran was diagnosed as having 
arthritis of the left knee within one year of discharge (the 
earliest medical record showing degenerative joint disease of 
the left knee is a radiology report dated in July 1995, over 
35 years after separation).  

Private records do confirm that he underwent a left Zimmer 
unicompartmental knee arthroplasty in July 1995.  The post-
operative diagnosis was degenerative arthritis, left knee, 
with varus deformity.  He also underwent an arthroscopic 
debridement of the left knee in February 1997.  The post-
operative diagnosis was partial full thickness degenerative 
joint disease of the patellofemoral joint, and degenerative 
synovitis.  

Following an October 2006 examination (which included a 
thorough review of the entire claims folder), a VA examiner 
specifically opined that it was less likely as not that the 
left knee disability was caused by or resulted from the 
August 1959 knee injury or to any other incident of service.  
To support this conclusion, the examiner highlighted the 
August 1959 assessment that the knee injury would not likely 
result in partial or permanent disability, and the September 
1959 separation examination report which showed normal lower 
extremities.  In any case, the veteran has not submitted 
medical evidence contradicting this conclusion or otherwise 
relating his left knee disability to active duty.   

While he is certainly competent to discuss his left knee 
symptoms, as discussed above the veteran is not qualified to 
address questions requiring medical expertise for resolution 
(such as the question of etiology).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence is against a 
finding that the veteran's current left knee disability was 
manifested during active duty or to a compensable degree 
within a year of discharge, and therefore this claim is 
denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disability, to include 
arthritis, is denied.

Service connection for a left knee disability, to include 
arthritis, is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


